WILLIAM A. CULPEPPER, Judge Pro Tern.
Plaintiff, Bobby J. Nelson, Jr., on June 30, 1985 submitted to a chemical test for intoxication, as a result of which his driver’s license was suspended by the Department of Public Safety for 365 days.
Previously, plaintiff, on April 21, 1985, had submitted to a chemical test for intoxication which resulted in a May 15, 1985 criminal conviction of driving while intoxicated and in suspension of plaintiff’s driving privileges for a period of 60 days.
On January 15, 1986, plaintiff filed a petition in district court to obtain hardship driving privileges.
At a hearing on January 24, 1986, the trial court rendered judgment in favor of plaintiff, granting him hardship driving privileges for purposes of driving to and *701from work only from 6:00 A.M. to 6:00 P.M. workdays. The Department then filed a devolutive appeal, and now assigns as error that the trial court improperly and without authority granted restrictive driving privileges to plaintiff in that plaintiffs driver’s license had previously been suspended as a result of plaintiffs prior submission to a chemical test for intoxication.
The issue presented by this appeal is now moot. The last suspension by the Department was on June 30, 1985 for a period of 865 days. That suspension ended June 30, 1986. Insofar as the record shows, plaintiff is not now subject to any suspension and is entitled to full driving privileges. The issue of whether his temporary hardship license was legal is now moot.
For the reasons assigned, this appeal is dismissed as moot.
APPEAL DISMISSED.